DETAILED ACTION
The application has been reviewed and currently claims 1 – 16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “Pressing Sleeve” of claims 12 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities:  
On page 12, Line 15, “oder” appears it should be “or”;
On page 12, Line 15, “ist” appears it should be “isn’t”;
On page 14, Line 2, “first abutting face 14” appears it should be “first abutting face 13.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, contains the phrase "in particular" which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 10 contains the limitation "the material of the connection body is in compliance with potable water regulations" which renders the claim indefinite because it is unclear as to what would constitute a “regulation” as in if it is an approved “regulation” by a governing body there is no definitive metes and bounds as to what would constitute as a “potable water regulation.” In addition it is unclear as to which “regulations” are being considered since “potable water regulations” are not the same in every region such that the materials that are approved for one region may not be necessarily approved for another. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “ the locking element comprises a means for connection in order that a pressing sleeve, which is slidable over the connection body, can be axially locked to the locking element” in claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 11, 13 – 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kahle et al (U.S. Patent No. 9,121,533).
Claim 1, Kahle discloses:

a base body (considered as 20 in Fig. 2a; 
a connection body (considered as 10 in Fig. 2a) to support the end of the pipe, the connection body being formed separate from the base body (see Fig. 2a), wherein
-the connection body has an axial end (see Fig. 2a); 
-the base body comprising an opening (considered as 24 in Fig. 2a) for accommodating the axial end;
-the axial end of the connection body being insertable into the opening (see Fig. 2a) such that a form-fitted connection to the base body is formed (see Fig. 1a); 
-a locking element (considered as 40 in Figs. 1a and 2a) being slidable over the connection body (see Col. 4, Lines 55 – 57) to engage with the base body such that the locking element is mechanically locked in an axial direction with respect to the base body (see Col. 5, Lines 65 - 67) and the locking element made of the metal material (see Col. 4, Lines 28 – 30); and 
-in the locked state the locking element being engageable with the inserted connection body (see Fig. 1a) such that the inserted connection body is mechanically locked in the axial direction with respect to the base body (see Fig. 1a) but does not teach the combination of base body being made of a metal material and the connection body being made of a plastic material.
With regards to the combination of base body being made of a metal material and the connection body being made of a plastic material, Kahle teaches that the combination of parts can be made of a metal or a combination of metal and thermoplastic materials. However, he does not explicitly state the base body is metal and the connector body is plastic. 
It would have been obvious to one of ordinary skill in the art before the effective filling date to try using either a plastic material such as a thermoplastic material or a metal material for In Re Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); MPEP 2144.07.

	Claim 2, Kahle discloses:
	The hybrid fitting according to claim 1, wherein the axial end of the connection body (10) is press-fitted into the opening of the base body to form a fluid tight connection between the base body and the connection body (see Fig. 2a).

Claim 3, Kahle discloses:
The fitting according to claim 1, wherein the locking element (considered as 40 in Fig. 2b) is a locking ring (see Fig. 2b). 

Claim 4, Kahle discloses:
The fitting according to claim 1, wherein the locking element is slotted ring (considered as 40 in Fig. 2b where there is a slot on the ring).

Claim 5, Kahle discloses:
The fitting according to claim 1, where it appears the locking element comprises an at least partially circumferential projection (considered as a “cone” and shown as 42 in Fig. 2a; see Col. 5, Lines 23 - 24), which in the locked state of the locking element engages with a corresponding inner recess (considered as 22 in Fig. 2a) of the base body.
		
6, Kahle discloses:
The hybrid fitting according to claim 5, wherein the at least partially circumferential projection (42) comprises an inclined surface (see annotated Fig. 2a below) at a peripheral surface of the projection (42).
		
Claim 7, Kahle discloses:
The fitting according to claim 1, wherein the base body (20) comprises an undercut (see annotated Fig. 2a), defining the recess (considered as 22 in Fig. 2a), and the locking element being engageable with the base body via the undercut by a snap-in connection (see Col. 5, Lines 4 - 8).

	Claim 8, Kahle discloses:
The fitting according to claim 1, wherein the connection body (considered as 10 in Fig. 2a) comprises an at least partially circumferential projection (see annotated Fig. 2a below), which comprises a first abutting face (see annotated Fig. 2a below), wherein the first abutting face engages with a second abutting face (see Fig. 1a and annotated Fig. 2a) of the base body (considered as 20) in the inserted state of the connection body (see annotated Fig. 2a below).

Claim 9, Kahle discloses:
The hybrid fitting according to claim 8, wherein the circumferential projection (see annotated Fig. 2a) of the connection body (considered as 10 in Fig. 2a) is axially locked between the second abutting face (see annotated Fig. 2a) of the base body (considered as 20 in Fig. 2a) and the locking element (considered as 40 in Fig. 2a).

10, Kahle discloses:
The hybrid fitting according to claim 1, wherein the material of the connection body and the locking element (considered as 40 in Fig. 2a) is made from a plastic material (see Col. 8, Lines 6 – 18), different from the material of the connection body (see Col. 8, Lines 6 – 18 where there is a list of different materials that can be used), such that a fluid flowing through the fitting is separated from the plastic material of the locking element but does not explicitly state the material is in compliance with potable water regulations.
With regard to the material of the connection body being in compliance with potable water regulations, Kahle teaches that the combination of parts can be made of a metal or a combination of metal and thermoplastic materials where thermoplastics are known to be compliant with many potable water regulations. However, Kahle does not explicitly state the thermoplastics are compliant with any potable water regulation.
It would have been obvious to one of ordinary skill in the art before the effective filling date to choose from a list of materials that are considered compliant to a potable water regulation as it has been held that a selection of a known material based on its suitability for its intended use supported a prima facie obviousness case. See In re Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); MPEP 2144.07.  

Claim 11, Kahle discloses:
The hybrid fitting according to claim 10, wherein the material of the locking element (considered as 40 in Fig. 2a) comprises a greater stiffness than the plastic material of the connection body (considered as 10 in Fig. 2a; see Col. 8, Line 13) but does not explicitly disclose the locking element comprising a greater stiffness than the plastic material of the connection body.

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Kahle such that a material for the locking element would comprise a greater stiffness than the connection body as Kahle has taught that steel is used for the locking element (see Col. 8, Line 13). In addition, the locking element would need to comprise a greater stiffness than the connecting body for the locking elements ability to resist deformation as opposed to a similarly structured element such as an O-ring where the O-ring is intended to deform to provide sealing between a connection body and a base body instead of locking; thus an O-ring would comprise a stiffness less than the stiffness of the connecting body or base body. It has been held that a selection of a known material based on its suitability for its intended use supported a prima facie obviousness case. See In re Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); MPEP 2144.07.  

	Claim 13, Kahle discloses:
	The hybrid fitting according to claim 1, wherein the connection body (considered as 10 in Fig. 2a) is formed as a nipple for connecting a pipe or hose to the hybrid fitting.

Claim 14, Kahle discloses:

	With regard to the plastic material of the connection body comprising a great coefficient of thermal expansion than the metal material of the base body, Kahle teaches that the combination of parts can be made of a metal or a combination of metal and thermoplastic materials where the thermoplastic material of the connection body would comprise a greater coefficient of thermal expansion than the metal material of the base body since thermoplastics are known to have a great coefficient of thermal expansion than metals. 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Kahle by using a plastic material, such as thermoplastic, which are known to comprise a greater coefficient of thermal expansion compared to metal material for either the connection body and base body as Kahle has indicated that fluid connectors are known to comprises a combination of either metal or thermoplastic materials (see Col. 8, Lines 9 – 18). See In Re Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); MPEP 2144.07.

Claim 16, Kahle discloses:
	The hybrid fitting according to claim 1, wherein the connection body (considered as 10 in Fig. 2a) comprises a connection section (see annotated Fig. 2a) having a plurality of annular recesses and/or protrusions (considered as 11 in Fig. 2a) and wherein the fitting is designed for a quick connection technique or a quick connection procedure.
	As best understood for the fitting being designed for a quick connection technique or a quick connection procedure, it appears that this configuration would work since a quick .

    PNG
    media_image1.png
    694
    878
    media_image1.png
    Greyscale



Claim(s) 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McNaughton et al. (U.S. Patent No. 5,593,188) in view of Mueller et al. (U.S. PGPUB. 2006/0175832). 
Claim 1, McNaughton discloses a fitting (see Fig. 1A) for connecting to an end of a pipe (see Col. 3, Lines 2 – 5), the fitting comprising:
a base body (considered as a “female connector body” show as 24 in Fig. 1A); 

-the connection body has an axial end (considered as “End” shown as 42 in Fig. 1A); 
-the base body comprising an opening (considered as 122 in Fig. 1) for accommodating the axial end;
-the axial end of the connection body being insertable into the opening (considered as 25 in Fig. 2; see Fig. 1A) such that a form-fitted connection to the base body is formed (the combination of the “sleeve” shown as 33 and the “male member” shown as 22 in Fig. 1A create a form-fitted connection); 
-a locking element (considered as a “locking member” shown as 26 in Fig. 1A) being slidable over the connection body to engage with the base body such that the locking element is mechanically locked in an axial direction with respect to the base body (see Col. 3, Lines 65 - 67); and 
-in the locked state the locking element being engageable with the inserted connection body (see Fig. 1A) such that the inserted connection body is mechanically locked in the axial direction with respect to the base body (see Col. 3, Lines 65 - 67); but does not teach the combination of base body being made of a metal material and the connection body being made of a plastic material. However, Mueller teaches a similar connector where the base body (considered as 2 in Fig. 1) is made of metal, the connection body (considered as 14 in Fig. 1) is made of metal or plastic, and a locking ring (considered as 8 in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify McNaughton by using either a plastic material or a metal material for the connection body and a metal material for the base body as Mueller has indicated that the base In Re Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); MPEP 2144.07.

Claim 12, McNaughton further disclose: 
The fitting according to claim 1, wherein the locking element (considered as a “locking member” shown as 26 in Fig. 1A) comprises a means for connection (considered as a “tang” shown as 29 in Fig. 1A) in order that a pressing sleeve, which is slidable over the connection body (considered as the combination of a “male member” shown as 22 and a “sleeve” shown as 33 in Fig. 1A) can be axially locked to the locking element (it appears that a pressing sleeve with a lip can be axially locked to the “tang” of the “locking element”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kahle as applied to claim 1 above in view of Beckmann et al. (U.S. Patent No. 8,936,281).

In regards to Claim 15, Kahle discloses the hybrid fitting according to claim 1, wherein the connection body (considered as 10 in Fig. 2a) comprises a connection section (see annotated Fig. 2a) having a plurality of annular recesses and/or protrusions (considered as 11 in Fig. 2a) but does not disclose a pressing sleeve being arranged on the fitting such that a pipe is arranged between the connection section and the pressing sleeve. However, Beckmann discloses a pressing sleeve (considered as 16 in Fig. 1) arranged on a connection body (considered as 10 in Fig. 1) such that a pipe (considered as 20 in Fig. 1) is arranged between the connection section and the pressing sleeve (see Fig. 1).





Conclusion
The prior art made of the record and not relied upon is considered pertinent to applicants disclosure.
Li (US-7293804) discloses the base body, connector body, and the locking element of claim 1; Hefele (EP-2330329) discloses the structure of the base body, connector body, and locking element of claim 1 and 12.    	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223.  The examiner can normally be reached on Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.T.R./              Examiner, Art Unit 3679

/Matthew Troutman/               Supervisory Patent Examiner, Art Unit 3679